Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered June 10, 1994, which revoked defendant’s probation and imposed a sentence of imprisonment.
Upon his plea of guilty to the crime of attempted burglary in the second degree, defendant was originally sentenced to six months in jail and five years’ probation. He was subsequently *729found to have violated the terms of his probation and was sentenced to 1 to 3 years in prison. Contrary to defendant’s assertion, we do not ibid that the sentence imposed was harsh or excessive. Defendant admittedly failed to complete a mandatory drug rehabilitation program. In view of this as well as defendant’s prior criminal record, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.